870 So. 2d 865 (2004)
David PEREZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D03-1549.
District Court of Appeal of Florida, Third District.
February 4, 2004.
David Perez, in proper person.
Charles J. Crist, Jr., Attorney General, and Linda S. Katz, Assistant Attorney General, for appellee.
Before COPE, GODERICH, and FLETCHER, JJ.

CONFESSION OF ERROR
PER CURIAM.
David Perez appeals from the trial court's order denying his motion pursuant *866 to Florida Rule of Criminal Procedure 3.800(a), to apply credit for time served in prison to his new period of incarceration after revocation of community control. The state concedes that the motion should have been granted in part[1] and our review of the record supports that conclusion. We therefore vacate the trial court's order and remand the cause with directions to grant Perez credit for all time served in prison and in county jail prior to being sentenced to his current period of incarceration.[2]
Vacated and remanded with directions.
NOTES
[1]  Credit should be granted for the time Perez spent in prison, and not for the time he spent under house arrest. See Fernandez v. State, 627 So. 2d 1 (Fla. 3d DCA 1993), rev. denied, 639 So. 2d 977 (Fla.1994).
[2]  The state has indicated that it will obtain from the Department of Corrections verification of the actual time Perez spent in prison so that the proper credit will be applied.